 1                                  UNITED STATES DISTRICT COURT

 2                                        DISTRICT OF NEVADA

 3

 4 RANDY JOHNSON,                                              Case No. 2:19 -cv-01263-JAD-EJY

 5                      Plaintiff
                v.
 6                                                                      Order Dismissing
         JAMES DZURENDA, et. al.,                                       and Closing Case
 7
                        Defendants
 8

 9

10            Plaintiff Randy Johnson brings this civil-rights lawsuit to redress constitutional violations

11 that he claims he suffered while incarcerated at the Southern Desert Correctional Center. On

12 January 16, 2020, this Court ordered the plaintiff to update his address by February 15, 2020. 1

13 That deadline expired without an updated address from the plaintiff, and his mail from this Court

14 is being returned as undeliverable. 2

15            District courts have the inherent power to control their dockets and “[i]n the exercise of

16 that power, they may impose sanctions including, where appropriate . . . dismissal” of a case. 3 A

17 court may dismiss an action based on a party’s failure to prosecute an action, failure to obey a

18 court order, or failure to comply with local rules. 4 In determining whether to dismiss an action

19
     1
20       ECF No. 5.
     2
         ECF No. 6.
21   3
         Thompson v. Hous. Auth. of City of Los Angeles, 782 F.2d 829, 831 (9th Cir. 1986).
     4
22   See Ghazali v. Moran, 46 F.3d 52, 53–54 (9th Cir. 1995) (dismissal for noncompliance with
   local rule); Ferdik v. Bonzelet, 963 F.2d 1258, 1260–61 (9th Cir. 1992) (dismissal for failure to
23 comply with an order requiring amendment of complaint); Carey v. King, 856 F.2d 1439, 1440–
   41 (9th Cir. 1988) (dismissal for failure to comply with local rule requiring pro se plaintiffs to
   keep court apprised of address); Malone v. U.S. Postal Service, 833 F.2d 128, 130 (9th Cir.
 1 on one of these grounds, the court must consider: (1) the public’s interest in expeditious

 2 resolution of litigation; (2) the court’s need to manage its docket; (3) the risk of prejudice to the

 3 defendants; (4) the public policy favoring disposition of cases on their merits; and (5) the

 4 availability of less drastic alternatives. 5

 5            The first two factors, the public’s interest in expeditiously resolving this litigation and the

 6 court’s interest in managing its docket, weigh in favor of dismissal of the plaintiff’s claims. The

 7 third factor, risk of prejudice to defendants, also weighs in favor of dismissal because a

 8 presumption of injury arises from the occurrence of unreasonable delay in filing a pleading

 9 ordered by the court or prosecuting an action. 6 A court’s warning to a party that its failure to

10 obey the court’s order will result in dismissal satisfies the fifth factor’s “consideration of

11 alternatives” requirement, 7 and that warning was given here. 8 The fourth factor—the public

12 policy favoring disposition of cases on their merits—is greatly outweighed by the factors

13 favoring dismissal.

14            IT IS THEREFORE ORDERED that THIS ACTION IS DISMISSED without prejudice

15 for failure to file an updated address in compliance with this Court’s January 16, 2020, order.

16

17

18

19

20 1987) (dismissal for failure to comply with court order); Henderson v. Duncan, 779 F.2d 1421,
   1424 (9th Cir. 1986) (dismissal for lack of prosecution and failure to comply with local rules).
21 5 Thompson, 782 F.2d at 831; Henderson, 779 F.2d at 1423–24; Malone, 833 F.2d at 130;
   Ferdik, 963 F.2d at 1260–61; Ghazali, 46 F.3d at 53.
22 6
     See Anderson v. Air West, 542 F.2d 522, 524 (9th Cir. 1976).
23   7
         Ferdik, 963 F.2d at 1262; Malone, 833 F.2d at 132–33; Henderson, 779 F.2d at 1424.
     8
         ECF Nos. 11, 13.

                                                         2
 1        The Clerk of Court is directed to ENTER JUDGMENT accordingly and CLOSE THIS

 2 CASE. If Randy Johnson wishes to pursue his claims, he must file a complaint in a new case.

 3        Dated: February 21, 2020                   _________________________________
                                                                ________
                                                                    __   ____
                                                                          ____________
                                                        U.S. District   Judge
                                                                         udge Jennifer
                                                                 ricct JJu     Jennnnif A. Dorsey
                                                                               Je
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23



                                                 3
